UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-29315 RUBICON FINANCIAL INCORPORATED (Exact name of registrant as specified in its charter) Nevada 13-3349556 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18872 MacArthur Boulevard First Floor Irvine, California (Address of principal executive offices) (Zip Code) (888) 668-9567 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x The number of shares of Common Stock, $0.001 par value, outstanding on November 10, 2014, was 24,503,193, which does not include 250,000 shares authorized but unissued. Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS 3 Item 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 Item 4T. CONTROLS AND PROCEDURES 21 PART II - OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 22 Item 1A. RISK FACTORS 24 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 Item 3. DEFAULTS UPON SENIOR SECURITIES 24 Item 4. (REMOVED AND RESERVED) 24 Item 5. OTHER INFORMATION 24 Item 6. EXHIBITS 25 SIGNATURES 26 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements Rubicon Financial Incorporated Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) Assets Current assets: Cash $ $ Cash – restricted Marketable securities, at fair market value Accounts receivable Prepaid expenses Notes receivable Other current assets Total current assets Fixed assets, net of accumulated depreciation Other assets: Contract advances Capitalized financing costs Deposits Total other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Investment obligation Line of credit Note payable, current portion Contingent liabilities Total current liabilities Long term liabilities: Note payable Redeemable Preferred Stock, Series B, $0.001 par value, 1,000,000 shares authorized, 426,000 issued and outstanding as of December 31, 2013 - Stockholders’ equity Preferred series “A”, $0.001 par value, 1,000,000 shares authorized, 25,000 and 62,500 shares issued and outstanding as of September 30, 2014 and December 31, 2013, respectively 25 63 Common stock, $0.001 par value, 100,000,000 shares authorized, 24,003,193 shares and 16,755,691 shares issued and outstanding as of September 30, 2014 and December 31, 2013, respectively Common stock owed but not issued, 250,000 and 750,000 shares as of September 30, 2014 and December 31, 2013, respectively Additional paid in capital Other comprehensive losses ) ) Accumulated (deficit) ) ) Total stockholders’ equity ) Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 Table of Contents Rubicon Financial Incorporated Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, Restated Restated Revenue: Commissions $ Investment banking fees Selling concessions: Insurance Mutual funds Managed fee accounts Other income Expenses: Direct costs Professional fees Executive compensation General and administrative expenses Depreciation and amortization Total expenses Net operating income(loss) (81,983 ) (9,048 ) (211,225 ) (348,007 ) Other income (expense): Interest expense (22,645 ) (28,976 ) (84,610 ) (91,375 ) Interest income Legal settlement income - - - Other income - (6,471 ) - (1,317 ) Total other income (expense) (14,866 ) (18,423 ) Net income (loss) (39,216 ) (23,914 ) (229,648 ) (140,490 ) Other comprehensive income (loss) (35,769 ) - (57,858 ) (22,048 ) Total comprehensive income (loss) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic Net income (loss) from continuing operations per share - basic $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding- fully diluted N/A N/A N/A N/A Net income (loss) from continuing operations per share- fully diluted $
